Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-3747-NRN

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


         GOVERNOR TOM WOLF’S AND ACTING SECRETARY VERONICA
     DEGRAFFENREID’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
                                AMEND

        Plaintiffs in this case traffic in many of the same specious assertions that gave birth to an

unprecedented effort to undermine Pennsylvania’s 2020 general election. In that way, this case is

no different from any of the frivolous litigation that has preceded it. In some ways, however, this

case is more reckless than its forerunners because the basis for this Court’s jurisdiction is as

flimsy as conceivable, and by this point plaintiffs’ claims already have been universally rejected.

Those jurisdictional and substantive flaws are as clear from the proposed amended complaint as

they were from the initial complaint. So granting plaintiffs leave to file their proposed amended

complaint, or any amended complaint, would be futile. Indeed, with slight exceptions at the

margins, the motion that defendants would file seeking dismissal of the amended complaint

would be nearly indistinguishable from the one already filed seeking dismissal of the original

complaint.
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 2 of 10




        Justice demands that this frivolous litigation ends swiftly. The motion for leave should be

denied and this case, and the false narrative about the 2020 election, should be put to rest.1

                                         LEGAL STANDARD

        Federal Rule of Civil Procedure 15(a)(2) allows a party, with leave of the court, to amend

a pleading. While courts “should freely give leave when justice so requires,” FED. R. CIV.

15(a)(2), “freely give leave” does not mean always. Denying a motion for leave to amend a

complaint is justified “upon a showing of undue delay, undue prejudice to the opposing party,

bad faith or dilatory motive, failure to cure deficiencies by amendments previously allowed, or

futility of amendment.” Jensen v. W. Jordan City, 968 F.3d 1187, 1202 (10th Cir. 2020).

                                              ARGUMENT

        The federal rules’ solicitousness of useful amendments to pleadings is not an invitation to

prolong irredeemably flawed litigation. For that reason, courts need not allow parties to make

futile amendments to their pleadings. Jensen, 968 F.3d at 1202. An “amendment is futile if the

complaint, as amended, would be subject to dismissal.” Barnes v. Harris, 783 F.3d 1185, 1197

(10th Cir. 2015).




        1
           At the March 11, 2021 status hearing, the Court ruled that plaintiffs are not entitled to amend the
complaint as of a right under Rule 15(a)(1), and required them to formally move for leave to amend. If the
Court revisits that decision and dockets the amended complaint, the Court should then immediately
dismiss the amended complaint sua sponte rather than require defendants to file a new motion to dismiss.
As laid out in defendants’ motion to dismiss, ECF No. 49, and again in this brief, this Court does not have
jurisdiction, the existing Pennsylvania defendants are entitled to immunity under Eleventh Amendment,
and plaintiffs’ claims are all patently frivolous. Each is grounds for sua sponte dismissal. See City of
Albuquerque v. Soto Enterprises, Inc., 864 F.3d 1089, 1093 (10th Cir. 2017) (approving of sua sponte
dismissal for a lack of subject-matter jurisdiction); U.S. ex rel. Burlbaw v. Orenduff, 548 F.3d 931, 942
(10th Cir. 2008) (ruling district court may raise Eleventh–Amendment immunity sua sponte); McKinney
v. State of Okl., Dep’ of Hum. Servs., 925 F.2d 363, 365 (10th Cir. 1991) (approving of sua sponte
dismissal when “patently obvious” that plaintiff cannot prevail); Bueno v. Chekush, 355 F. Supp. 3d 987,
997–98 (D. Colo. 2018) (dismissing claims sua sponte because defendants were entitled to sovereign
immunity).

                                                      2
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 3 of 10




        Plaintiffs’ proposed amended complaint is a model of futility. It does nothing to address

that this Court does not have jurisdiction over any of the meritless claims against Governor Tom

Wolf and Acting Secretary Veronica Degraffenreid, or over the equally insubstantial claim

against newly added defendant Attorney General Josh Shapiro.

  I.    Plaintiffs’ Proposed Amendment Does Not Cure the Absence of Jurisdiction

        Governor Wolf and Acting Secretary Degraffenreid’s motion to dismiss identified three

jurisdictional reasons to dismiss plaintiffs’ complaint: (1) neither defendant is subject to personal

jurisdiction in Colorado; (2) the Eleventh Amendment immunizes both defendants; and (3) no

plaintiff has standing. The proposed amendment resolves none of the three.

        First, as described in defendants’ motion to dismiss, Mot. to Dismiss at 5–7, ECF No. 49,

neither Governor Wolf nor Acting Secretary Degraffenreid has directed any activity at Colorado.

The original complaint’s allegations against the Pennsylvania defendants related to acts affecting

only the casting and counting of votes in Pennsylvania. Compl. ¶¶ 214–257, ECF No. 1. The

same is true of the proposed amended complaint both as it relates to Governor Wolf and Acting

Secretary Degraffenreid, and also as it relates to Attorney General Shapiro. Proposed Am.

Compl. ¶¶ 527–587, ECF No. 48-1.

        Second, Governor Wolf and Acting Secretary Degraffenreid remain entitled to immunity

under the Eleventh Amendment.2 Mot. to Dismiss at 7–8. Counts I–III of the original and

proposed amended complaint assert various constitutional claims based on allegations that

Pennsylvania officials improperly administered the 2020 general election. That election is over,

        2
           The proposed amended complaint still is not clear on whether the suit is against Governor Wolf
and Acting Secretary Degraffenreid in each official’s official or personal capacity. The proposed
amendment adds new defendants that are explicitly named in their official capacity, suggesting that the
defendants named “individually” are being sued in their personal capacity. But the proposed amendment
still contains language communicating that plaintiffs are using “individually” to mean that the defendants
have lost the protection that the Eleventh Amendment affords official state actors, and thus would be
subject to the exception identified in Ex Parte Young. Am. Compl. ¶¶ 581, 584–585.

                                                    3
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 4 of 10




so the remedies plaintiffs seek for these three counts, which include a request for damages, see

Proposed Am. Compl. at 115, are necessarily retrospective. And while the proposed amended

complaint would add Pennsylvania plaintiffs, Am. Compl. ¶¶ 170–177, the Eleventh Amendment

applies to suits brought by citizens of the defendant state, Edelman v. Jordan, 415 U.S. 651,

662–63 (1974); see also Allen v. Cooper, 140 S. Ct. 994, 1000 (2020) (explaining that reach of

Eleventh Amendment is not limited to its text).

        Third, plaintiffs still do not have standing because, as in the original complaint, the

alleged injuries are just generalized grievances. Instead of fixing this problem, the proposed

amended complaint actually amplifies it. The proposed amended complaint alleges that the

interests it seeks to vindicate belong to “every registered voter,” Proposed Am. Compl. ¶ 664,

and that defendants’ allegedly unconstitutional acts “hurt[] every registered voter in the country

irrespective of voter affiliation,” id. ¶ 677. Later, in what is perhaps the proposed amended

complaint’s most compelling statement against plaintiffs’ own standing, the amended complaint

alleges that:

        “The Defendants, and each of them, have participated in conduct and actions
        resulting in, among other things, unconstitutional agreements, illegal
        modifications of election law, illegal administration of the federal election
        process, the unconstitutional certification of the Election, all of which has
        damaged the Plaintiffs, but, more broadly, every registered voter in America, all
        of whom have an interest in free and fair elections to determine the President of
        the United States of America.” Id. ¶ 693.

Consistent with the general nature of the injuries that plaintiffs hope to vindicate, the class they

want to certify is all registered voters in the country. Id. ¶ 240.

        Also like the original complaint, the proposed amended complaint gestures at the notion

that plaintiffs’ injuries here are vote dilution or disadvantage, id. ¶¶ 8, 661, 676, 679, 714, and

also announces an interest in general compliance with the law, id. ¶¶ 662–663. Those theories

are unchanged from the original complaint, and for the same reasons discussed in defendants’
                                                   4
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 5 of 10




motion to dismiss, see Mot. to Dismiss at 8–10, they would not allow plaintiffs to survive a

motion to dismiss.

       Plaintiffs’ motion for leave does not articulate an answer to these jurisdictional problems

that is any more cogent than what can be inferred from the proposed amended complaint.

Plaintiffs begin by defending Colorado as a convenient forum, and thus proper for venue. Mot.

for Leave at 5, ECF No. 48. That inverts the issues. Venue and personal jurisdiction are distinct,

and a venue’s convenience is not considered unless a court’s jurisdiction is secure. See, e.g.,

Leroy v. Great W. United Corp., 443 U.S. 173, 180 (1979); see also 28 U.S.C. § 1391(b).

Separately, plaintiffs maintain that Pennsylvania’s hiring of a Colorado-based company to

perform a service for Pennsylvanians, in Pennsylvania, subjects Pennsylvania officials to

jurisdiction in Colorado. Mot. for Leave at 5. But hiring a Colorado-based company to perform

services in Pennsylvania, which bear only on Pennsylvanians, is not activity purposefully

directed at Colorado, which is the relevant inquiry. See Ford Motor Co. v. Montana Eighth

Judicial Dist. Court, No. 19-368, Slip. Op. at 5–6 (U.S. Mar. 25, 2021) (explaining standard for

personal jurisdiction).

       For standing under Article III, plaintiffs’ motion states broadly that plaintiffs may seek

nominal damages, that voting is a constitutionally protected right, and that there is a national

interest in the presidential election. Mot. for Leave at 6–8. None of that has anything to do with

the Article III flaw in this case: Plaintiffs have not suffered any individualized, concrete injury.

       To the extent that plaintiffs believe every single voter in the country is individually

injured by any supposed impropriety in the election of a federal official, Mot. for Leave at 6–8,

the Supreme Court already rejected that outlandish argument when Texas made it just a few

months ago. In its motion to file a bill of complaint in the Supreme Court challenging



                                                  5
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 6 of 10




Pennsylvania’s election, Texas argued that it had standing because it had an individualized

interest in the election of federal officials, including the Vice President, who would represent

Texas. See Brief in Support of Motion for Leave to File at 12–15, Texas v. Pennsylvania, No.

22O155 (U.S. Dec. 7, 2020). The Supreme Court denied Texas’s motion for leave “for lack of

standing under Article III of the Constitution” because “Texas has not demonstrated a judicially

cognizable interest in the manner in which another State conducts its elections.” Texas v.

Pennsylvania, No. 22O155, 2020 WL 7296814, at *1 (U.S. Dec. 11, 2020). Plaintiffs’ theory of

standing is no different.

       Given the absence of jurisdiction, the proposed amendment is a quintessential example of

futility. The motion for leave to amend should be denied first for this reason.

 II.   Plaintiffs’ Proposed Amendment Does Not State Any Claim for Relief

       Independent of jurisdiction, granting leave to amend would be futile because the

proposed amended complaint does not advance claims to relief that are any more plausible than

the baseless claims brought in the original complaint. As in the original complaint, Counts I-III

of the proposed amended complaint have at their core the same type of allegation: State actors

violated state election laws in ways that violate the federal Constitution. But in support of those

counts, the proposed amended complaint repeats false representations about Pennsylvania law.

       Plaintiffs still allege that Pennsylvania law requires signature verification of votes cast

through either a no-excuse, mail-in ballot or an absentee ballot. Am. Compl. ¶¶ 529–532, 552–

555(a). That is false. In re Nov. 3, 2020 Election, 240 A.3d 591, 611 (Pa. 2020), cert. denied, No.

20-845, 2021 WL 666798 (Feb. 22, 2021) (holding that “county boards of elections are

prohibited from rejecting absentee or mail-in ballots based on signature comparison conducted

by county election officials or employees”).



                                                 6
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 7 of 10




        Plaintiffs still allege that allowing counties to contact voters to cure ministerial errors on

their no-excuse, mail-in ballot or absentee ballot violates Pennsylvania law. Am. Compl. ¶¶ 533–

540, 557. That is false. In re Canvass of Absentee & Mail-in Ballots of Nov. 3, 2020 Gen.

Election, 241 A.3d 1058, 1078 (Pa. 2020), cert. denied, No. 20-845, 2021 WL 666798 (Feb. 22,

2021) (holding that ministerial errors on mailed ballot do not disqualify ballot); see also Donald

J. Trump for President, Inc. v. Sec’y of Pennsylvania, 830 F. App’x 377, 384 (3d Cir. 2020)

(holding that Pennsylvania’s election code “says nothing about what should happen if a county

notices [ministerial] errors before election day” and that counties may contact voters to correct

errors); Donald J. Trump for President, Inc. v. Boockvar, No. 20-cv-2078, 2020 WL 6821992, at

*12 (M.D. Pa. Nov. 21, 2020) (holding it is “perfectly rational” for county to contact voter about

ministerial error).

        Plaintiffs still allege that some Pennsylvania counties did not allow poll watchers the

access those watchers are entitled to under state law. Am. Compl. ¶¶ 555(c)–556. That is false.

See In re Canvassing Observation, 241 A.3d 339, 349–51 (Pa. 2020), cert. denied, No. 20-845,

2021 WL 666798 (Feb. 22, 2021) (holding that county boards of elections had properly

positioned poll watchers).

        Plaintiffs still allege that Pennsylvania broke its promise to segregate all mailed ballots

received between election day and the following Friday. Am. Compl. ¶ 546. That is false. See

Official Returns, https://www.electionreturns.pa.gov/ (notifying public that “[t]he vote totals for

President and Representative in Congress do not include any votes from mail ballots received

between 8 p.m. on election day and 5 p.m. the following Friday.”).

        Plaintiffs still allege irregularities in the logging of mailed ballots in the state’s election

registry, Am. Compl. ¶¶ 549–551, while omitting critical aspects of Pennsylvania’s election



                                                    7
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 8 of 10




code, including that no-excuse, mail-in ballots are distinct from absentee ballots, 25 Pa. Stat.

§ 3146.6 (absentee); 25 Pa. Stat. § 3150.16 (no-excuse), and that a voter can request and cast a

no-excuse, mail-in ballot in person, 25 Pa. Stat. § 3146.5(b)(2).

       Because Counts I-III in plaintiffs’ proposed amended complaint falsely characterize state

law and misrepresent ways in which state officials deviated from state law, the claims in the

proposed amended complaint that depend on those misrepresentations will not survive a motion

to dismiss under Rule 12(b)(6).

       Finally, the proposed amended complaint would add one new count against Attorney

General Shapiro. The claim is that Pennsylvania’s recent bipartisan, no-excuse mail-in voting

statute is facially unconstitutional. Am. Compl. ¶¶ 844–858. But the proposed amended

complaint offers no insight into what makes that statute facially unconstitutional. The proposed

complaint fails to identify which constitution—Pennsylvania’s or the nation’s—the statute

supposedly violates, to say nothing of which provision in the unspecified constitution plaintiffs

believe is implicated.3

                                          CONCLUSION

       Because amending the complaint is futile, the motion for leave to do so should be denied.

Alternatively, if plaintiffs are allowed to amend the complaint, the amended complaint should be

dismissed sua sponte.




       3
          An earlier facial challenge to the same statute—a case that plaintiffs borrowed from in their
original complaint, Compl. ¶¶ 234–236—unsuccessfully argued the same statute offended Pennsylvania’s
Constitution. See Kelly v. Commonwealth, 240 A.3d 1255 (Pa. 2020), cert. denied, No. 20-810, 2021 WL
666795 (U.S. Feb. 22, 2021).

                                                   8
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 9 of 10




Dated: March 29, 2021                    Respectfully submitted,

                                         JOSH SHAPIRO
                                         Attorney General
                                         Commonwealth of Pennsylvania

                                         MICHAEL J. FISCHER
                                         Chief Deputy Attorney General

                                         /s/ Jacob Boyer
                                         JACOB BOYER
                                         Deputy Attorney General
                                         Pennsylvania Office of Attorney General
                                         1600 Arch Street, Suite 300
                                         Philadelphia, PA 19103
                                         (267) 768-3968
                                         jboyer@attorneygeneral.gov

                                         Attorneys for Governor Tom Wolf and
                                         Acting Secretary of the Commonwealth
                                         Veronica Degraffenreid




                                     9
Case 1:20-cv-03747-NRN Document 59 Filed 03/29/21 USDC Colorado Page 10 of 10




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2021 I electronically filed the foregoing Opposition to

 Plaintiffs’ Motion for Leave to Amend with the Clerk of the Court using the CM/ECF system

 which will send notification of such filing to all counsel of record.


                                                               /s/ Jacob Boyer
                                                               Jacob Boyer




                                                  10
